DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 November 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al., US PG-Pub 2017/0285862.
Regarding Claim 1, Hu teaches an analog front-end circuit (Abstract) for a touch controller ([0041]), comprising: 
an analog front-end (AFE unit 130), comprising an input terminal (input terminal 132) and an output terminal (Figs. 1-2, and corresponding descriptions, showing the output terminal); 
a first switch (switch unit 110), comprising a first terminal and a second terminal (Figs. 1-2, and corresponding descriptions; [0016]), wherein the first terminal of the first switch is coupled to the input terminal of the analog front-end (Figs. 1-2, and corresponding descriptions; [0016]), and the second terminal of the first switch is configured to receive a touch driving signal from a panel routing (Figs. 1-2, and corresponding descriptions, input terminal 111; [0016]); and 
a second switch (capacitor 120), comprising a first terminal and a second terminal (Figs. 1-2, and corresponding descriptions; [0016]), wherein the first terminal of the second switch is coupled to the second terminal of the first switch (Figs. 1-2, and corresponding descriptions), and the second terminal of the second switch is coupled to a reference voltage (Figs. 1-2, and corresponding descriptions; [0016]).
Regarding Claim 2, Hu teaches the analog front-end circuit according to the claim 1, wherein the second switch is turned on during a first period ([0016]-[0019]), and the first switch is turned on during a second period ([0016]-[0019]), wherein the first period and the second period are non-overlapping ([0016]-[0019]).
Regarding Claim 20, Hu teaches the analog front-end circuit according to the claim 1, wherein the reference voltage is a common mode voltage or the touch driving signal ([0016]-[0019]
Regarding Claim 21, Hu teaches an operating method of an analog front-end circuit (Abstract) for a touch controller ([0041]), wherein the analog front-end circuit comprises an analog front-end (AFE unit 130), a first switch (switch unit 110) and a second switch (capacitor 120), an input terminal of the analog front-end is coupled to a first terminal of the first switch (Figs. 1-2, and corresponding descriptions; [0016]), a second terminal of the first switch is coupled to a panel routing and a first terminal of the second switch (Figs. 1-2, and corresponding descriptions; [0016]), a second terminal of the second switch is coupled to a reference voltage (Figs. 1-2, and corresponding descriptions; [0016]), and the panel routing is further coupled to a touch panel and a display panel (Figs. 1-2, and corresponding descriptions; [0016]), wherein the operating method comprises: 
transmitting a coupling noise signal from the display panel through the panel routing and the second switch to the reference voltage during a first period ([0016]-[0019]); and 
receiving a touch driving signal by the input terminal of the analog front-end through the panel routing and the first switch during a second period ([0016]-[0019]), 
wherein the first period and the second period are non-overlapping ([0016]-[0019]).
Allowable Subject Matter
Claims 3-19 and 22-33
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claims 3 and 22 are considered allowable. Specifically, the limitation “wherein the first switching signal and the second switching signal are periodic square waves, and the first switching signal and the second switching signal are inverted” is considered allowable. Additionally, with respect to Claims 18 and 19, the prior art of record fails to teach a third switch being connected in the manner claims and wherein the third switch is switched synchronously with the second switch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627